      Case 5:19-cv-00083-DPM Document 23 Filed 09/24/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

WILLIE MURRY JUQAN MUHAMMAD                                 PLAINTIFF

v.                       No: 5:19-cv-83-DPM

PAM CRAWFORD, COIi Officer;
JUSTINE MINOR, Disciplinary Judge;
BRANDON CARROLL, Shift Security;
C. CHRISTOPHER, Shift Security;
SIMPTON, Sergeant; SILGTON, Sergeant;
JONES, Sergeant; V. BROWN, Lieutenant;
HARDEN, Lieutenant; PIEGA, Lieutenant;
and L. MOTTEN, Lieutenant;
Varner Supermax, ADC                                    DEFENDANTS


                             JUDGMENT
     Muhammad's case is dismissed without prejudice.




                                       D.P. Marshall Jr.
                                       United States District Judge
